Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 20 objected to because of the following informalities:  “the power generation element” should be changed to “the local power generation element”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “communication module” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 16, 19-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0277929) and further in view of Auma (Electric Actuator) and Cripps (US 2009/0110485)
Regarding to claim 1, Abe teaches a water diverter unit (Fig.1 on/off valves 15 and 16)
Fig.2 pipe 11) configured to be in flow communication with a water source to receive water therefrom; (¶0030, 0038)
a first outlet pipe (Fig.2 pipe 13) configured to be in flow communication with the first inlet pipe and a first downstream discharge point; (¶0030, 0038)
a second outlet pipe (Fig.2 pipe 14) configured to be in flow communication with the first inlet pipe (Fig.2 pipe 11) and a downstream endpoint apparatus configured to utilize the water; (¶0030 – a water receiving tank (3) provided for the other pond downstream of the pipe (1) together)
a first diverter valve (Fig.1 on/off valves 15 and 16) configured to direct the water between the first outlet pipe and the second outlet pipe, (¶0041, 0043) 
a controller configured to control the first diverter valve in directing the water between the first outlet pipe and the second outlet pipe; (¶0056-0060 controlling the on/off valves based on pressure threshold)
communicate with the controller in controlling the first diverter valve in directing the water between the first outlet pipe and the second outlet pipe (¶0056-0060 controlling the on/off valves based on pressure threshold)
Abe fails to teach wherein the first diverter valve is motor actuated and wirelessly controlled; an electronics assembly sealed within a first insulated housing disposed within the water diverter unit the electronics assembly comprising; a communication module configured to receive a wireless signal and communicate with the controller in controlling the first diverter valve in directing the water between the first outlet pipe and the second outlet pipe.
Auma teaches
page 10 Paragraph Auma actuators) and wirelessly controlled; (page 42 – Wireless)
an electronics assembly sealed within a first insulated housing disposed within the water diverter unit the electronics assembly comprising; (page 12 – display different type of actuator control and controller is sealed within unit)
a communication module configured to receive a wireless signal (figure in page 42).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe to include the teaching of Auma because Auma wireless electric actuator provides the user an ability to remotely control and monitor the operating position of the actuator.
Abe modified by Auma fails to teach a power storage element configured to provide electric power to actuate the first diverter valve in directing the water between the first outlet pipe and the second outlet pipe; and a local power generation element operatively coupled with the power storage element and configured to generate electricity to be stored by the power storage element.
Cripps teaches
a power storage element configured to provide electric power to actuate the first diverter valve in directing the water between the first outlet pipe and the second outlet pipe; (¶0019 - a storage system can be coupled to the power generating system to store excess power during periods of high production and to tap this stored power during periods where there is low production, no production or otherwise where the demand exceeds the then-current power output. This system may be able to meet a community's power demands, providing a clean service of electrical power)
Fig.5; ¶0044).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma to include the teaching of Cripps.  One would be motivated to have an energy storage device that can store an excess power generated during times of peak production and supplement the electrical power for usage during low energy generating time.
Regarding to claim 2 Abe modified by Auma and Cripps teaches the water diverter unit of claim 1.  Abe further teaches at least one of a temperature sensor disposed within a flow pathway of the first inlet pipe; a pressure sensor disposed within a flow pathway of the first inlet pipe (Fig.2 pressure sensor 23); and at least one flow sensor disposed within at least one of: a flow pathway of the first inlet pipe (Fig.2 Flow sensor 17); and a flow pathway of the second outlet pipe.
Regarding to claim 3, Abe modified by Auma and Cripps teaches the water diverter unit of claim 1.  Abe further teaches the power generation element comprises a turbine generator disposed within a flow pathway of one of the first inlet pipe or the first outlet pipe and configured to generate electricity (Fig.2 Hydraulic turbine 21, Generator 22, ¶0034-0036)) - Abe modified by Auma and Cripps fails to teach the power storage element is a battery.
Cripps teaches
the power storage element is a battery (¶0045 - storage system 102 can include one or more batteries, capacitors or other electrical energy storage devices that store electrical power produced by power generation system 100 during period of peak production, such as during peak waste water flow)

Regarding to claim 4, Abe modified by Auma and Cripps teaches the water diverter unit of claim 1.  Abe further teaches an adjustable shutoff valve disposed within a flow pathway of the first inlet pipe (Fig.2 on/off valve 15)
Regarding to claim 7, Abe modified by Auma and Cripps teaches the water diverter unit of claim 1.   Abe teaches a second on/off valve (Fig.2 valves 15-16) disposed in first and second in/outlet pipes.  However, Abe does not disclose that the on/off valves and portion of first/second inlet/outlet pipes are housed within insulated housing.
Auma teaches
a second insulated housing configured to house: at least a portion of each of the first inlet pipe, the first outlet pipe, and the second the first diverter valve; and the electronics assembly (page 14 – Enclosed Protection, page 64 – disclose close portion on in/out pipe is housed within the housing 4).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to include the teaching of Auma because Auma’s insulation housing can protection from electronic controller part from cold and wet condition which would allow the on/off valves to work under harsh condition.
Regarding to claim 8, Abe modified by Auma and Cripps teaches the water diverter unit of claim 1.  Abe further teaches wherein the water source is situated at a mountain and comprises at least one of a spring, a stream, an aquifer, and a horizontal well (Fig.1, ¶0030 - The pipe (1) is disposed to connect a water storage tank (2) provided for one of the adjacent ponds upstream of the pipe (1))
Regarding to claim 16, Abe teaches a water flow regulation unit comprising:
a main body portion configured to be: (Fig.2 Electromagnetic Valve 15, 16) 
disposed within a well casement pipe (Fig.1 pipe 11) of a horizontal well to receive water collected by the horizontal well from a water source (Fig.1 pipe 11, ¶0006); and 
in flow communication with a downstream endpoint apparatus configured to utilize the water; (Fig.2 Hydraulic turbine 21, Generator 22, ¶0034-0036))
a shutoff valve (Fig.2 Electromagnetic valve 15, 16) disposed within a flow pathway of the main body portion and configured to stop up a flow of the water within the main body portion, (¶0041-0043); 
communicate with the controller in controlling the shutoff valve in stopping up the flow of water within the main body portion; (¶0056-0060 - controlling the on/off valves based on pressure threshold)
and 
Abe fails to teach 
wherein the shutoff valve is motor-actuated and wirelessly controlled; an electronics assembly sealed within a first insulated housing disposed within the main body portion, the electronics assembly comprising; a communication module configured to receive a wireless signal;

wherein the shutoff valve is motor-actuated and wirelessly controlled (page 10 Paragraph Auma actuators)
an electronics assembly sealed within a first insulated housing disposed within the main body portion, the electronics assembly comprising: (page 12 – display different type of actuator control and controller is sealed within unit)
a communication module configured to receive a wireless signal (figure in page 42).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe to include the teaching of Auma because Auma wireless electric actuator provides the user an ability to remotely control and monitor the operating position of the actuator.
Abe modified by Auma fails to teach a power storage element configured to provide electric power to actuate the shutoff valve in stopping up the flow of water within the main body portion; and a local power generation element operatively coupled with the power storage element and configured to generate electricity to be stored by the power storage element.
Cripps teaches 
a power storage element configured to provide electric power to actuate the shutoff valve in stopping up the flow of water within the main body portion; (¶0019 - a storage system can be coupled to the power generating system to store excess power during periods of high production and to tap this stored power during periods where there is low production, no production or otherwise where the demand exceeds the then-current power output. This system may be able to meet a community's power demands, providing a clean service of electrical power) and 
Fig.5; ¶0044).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma to include the teaching of Cripps.  One would be motivated to have an energy storage device that can store an excess power generated during times of peak production and supplement the electrical power for usage during low energy generating time
Regarding to claim 19, Abe modified by Auma and Cripps teaches water flow regulation unit of claim 16.  Abe further teaches at least one of a temperature sensor, a pressure sensor (Fig.2 pressure sensor 23), and a flow sensor disposed within a flow pathway of the main body portion (Fig.2 Flow sensor 17)
Regarding to claim 20, Abe modified by Auma and Cripps teaches water flow regulation unit of claim 16.  Abe further teaches a turbine generator disposed within a flow pathway of the main body portion and configured to generate electricity. (Fig.2 Hydraulic turbine 21, Generator 22, ¶0034-0036))
Abe modified by Auma and Cripps fails to teach the power storage element is a battery.
Cripps teaches
the power storage element is a battery; (¶0045 - storage system 102 can include one or more batteries, capacitors or other electrical energy storage devices that store electrical power produced by power generation system 100 during period of peak production, such as during peak waste water flow) and 
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma to include the 
Regarding to claim 24, Abe modified by Auma and Cripps teach a water distribution system comprising (Abstract):
the water flow regulation unit of claims 16 (see claim 16 rejection).  Abe further teaches
a water supply unit (Fig.1 water tank 2)
an inlet pipe (Fig.1. pipe 11) configured to be in flow communication with the main body portion of the water flow regulation unit to receive water therefrom (¶0038)
a first outlet pipe (Fig.1 pipe 14) configured to be in flow communication with the inlet pipe and the downstream endpoint apparatus; (¶0038)
a second outlet pipe (Fig. 1 pipe 13, Fig.2 pipe 13) configured to be in flow communication with the inlet pipe and a downstream discharge point; (¶0038) and 
a diverter valve (Fig.2, electromagnetic valve 15 and 16) configured to direct the water between the first outlet pipe and the second outlet pipe (¶0041-0043)
Claims 5-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0277929) modified by Auma (Electric Actuator) and Cripps (US 2009/0110485) as applied to claims 1 and 16 above and further in view of Lee (US 2009/0255865)
Regarding to claim 5, Abe modified by Auma and Cripps teaches the water diverter unit of claim 1.  Abe modified by Auma and Cripps fails to teach a vent pipe configured to vent at least one of the first outlet pipe and the second outlet pipe to atmosphere.
Lee teaches
Fig. 1 air vent pipe 16; ¶0061 - The air vent pipe 16 is provided at the flat portion of the air control pipe 14 so that the air can be induced into the air control pipe 14.  The air vent pipe 16 can dissipate the induction force existing in both the air control pipe 14 and the drain pipe 15)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to include the teaching of Lee.  By introduction the air vent pipe at the outlet pipe, an induction force created by water flow through the pipe can be reduce in which it can help water flows outlet much easier and faster.
Regarding to claim 6, Abe modified by Auma, Cripps and Lee teaches the water diverter unit of claim 5. Abe further teaches an adjustable shutoff valve (Fig.2 valve 16) disposed within a flow pathway of the vent pipe (¶0038 – the valve is within the flow path of the first outlet )
Regarding to claim 21, Abe modified by Auma and Cripps teaches the water flow regulation unit of claim 16.  Abe modified by Auma and Cripps fails to teach a vent pipe configured to vent the main body portion to atmosphere.
Lee teaches
a vent pipe configured to vent the main body portion to atmosphere (Fig. 1 air vent pipe 16; ¶0061 - The air vent pipe 16 is provided at the flat portion of the air control pipe 14 so that the air can be induced into the air control pipe 14.  The air vent pipe 16 can dissipate the induction force existing in both the air control pipe 14 and the drain pipe 15)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to 
Regarding to claim 22, Abe modified by Auma, Cripps and Lee teaches the water flow regulation unit of claim 21. Abe further teaches an adjustable shutoff valve (Fig.2 valve 16) disposed within a flow pathway of the vent pipe (¶0038 – the valve is within the flow path of the first outlet)

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0277929) modified by Auma (Electric Actuator) and Cripps (US 2009/0110485) as applied to claims 1 above and further in view of Aminighazvini (US 5,277,585)
Regarding to claim 9, Abe modified by Auma, and Cripps teaches the water diverter unit of claim 1.  Abe modified by Auma, Cripps fails to teach wherein the water source is at a location that experiences freezing environmental conditions.
Aminighazvini teaches
wherein the water source is at a location that experiences freezing environmental conditions (Col.2 line 55 thru Col.3 line 2)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to include the teaching of Aminighazvini.  The invention provide a small hydropower as a renewable energy provides the energy for the development of remote areas, low cost and less environment impact.

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0277929) modified by Auma (Electric Actuator) and Cripps (US 2009/0110485) as applied to claims 1 and 16 above and further in view of Satonaka (US 2002/0116122)
Regarding to claim 10, Abe modified by Auma, and Cripps teaches the water diverter unit of claim 1.  Abe modified by Auma and Cripps fails to teach wherein the downstream endpoint apparatus comprises a piece of snowmaking equipment.
Satonaka teaches
wherein the downstream endpoint apparatus comprises a piece of snowmaking equipment (Fig.1 – location of snowmaking equipment, Fig.3 snowmaking equipment)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to include the teaching of Satonaka.  By providing a snowmaking equipment at the downstream endpoint, the water that flow through the hydroelectric generator can be used for other useful application instead of flowing back to a river.
Regarding to claim 23, Abe modified by Auma, and Cripps teaches the water diverter unit of claim 16.  Abe modified by Auma and Cripps fails to teach wherein the downstream endpoint apparatus comprises a piece of snowmaking equipment.
Satonaka teaches
wherein the downstream endpoint apparatus comprises a piece of snowmaking equipment (Fig.1 – location of snowmaking equipment, Fig.3 snowmaking equipment)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to .

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0277929) modified by Auma (Electric Actuator) and Cripps (US 2009/0110485) as applied to claims 16 above and further in view of QRFS (3” Wafer Butterfly Valve with tamper switch)
Regarding to claim 17, Abe modified by Auma and Cripps teaches water flow regulation unit of claim 16.  Abe modified by Auma and Cripps fails to teach wherein the main body portion has at least one groove defined along an exterior thereof and configured to receive at least one sealing feature.
QRFS teaches
wherein the main body portion has at least one groove defined along an exterior thereof and configured to receive at least one sealing feature (see figure in page 1).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to include the teaching of QRFS.  With the grooved end body, the valve provides a quick installation and excellent water seal with the O-ring.
Regarding to claim 18, Abe modified by Auma and Cripps teaches water flow regulation unit of claim 17.  Abe modified by Auma and Cripps fails to teach wherein the at least one sealing feature is an O-ring.
QRFS teaches

It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Abe modified by Auma and Cripps to include the teaching of QRFS.  With the grooved end body, the valve provides a quick installation and excellent water seal with the O-ring.

Claims 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminighazvini (US 5,277,585) modified by Auma (Electric Actuator) and Cripps (US 2009/0110485)
Regarding to claim 26, Aminighazvini teaches a method of distributing water in freezing environmental conditions without utilizing AC power, the method comprising: (Abstract)
receiving water from a water source located in the freezing environmental conditions (Fig. 3 – Col.2 line 54-60 - Referring now to FIG. 2, each mountain 12 includes steep sides 22, at least one side 22A facing the river 14 and one side 22B facing away therefrom. The mountain cap 24 is removable to reveal a chamber 26 having a port 28 leading to an exterior mountain surface. The chamber is charged with ice 30, which, for teaching purposes, simulates snow and the like naturally deposited on mountains. The ice 30 melts, and gathers in chamber 26. Water then flows through port 28 to a stream bed 32 formed in the mountain side 22);
delivering a controlled volume of the water to either: a downstream endpoint apparatus configured to utilize the controlled volume of water when there is a demand for the water by the downstream endpoint apparatus; or a downstream discharge point when there is no demand for the water by the downstream endpoint apparatus; (Col.2 line 6 – Col.3 line 16)
Fig.3 diverter valve 40, Col. 2 line 67-69 - A gate 40 diverts water from one of the two streams 36 or 38 to the other)
Aminighazvini fails to teach a wirelessly controlled diverter valve.
Auma teaches
a wirelessly controlled diverter valve (figure in page 42).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aminighazvini to include the teaching of Auma because Auma wireless electric actuator provides the user an ability to remotely control and monitor the operating position of the actuator.
Aminighazvini modified by Auma fails to teach configured to be powered by a power storage element operatively coupled with a power generation element disposed within a flow path leading to the downstream discharge point.
Cripps teaches
configured to be powered by a power storage element (¶0019 - a storage system can be coupled to the power generating system to store excess power during periods of high production and to tap this stored power during periods where there is low production, no production or otherwise where the demand exceeds the then-current power output. This system may be able to meet a community's power demands, providing a clean service of electrical power) operatively coupled with a power generation element disposed within a flow path leading to the downstream discharge point (Fig.5; ¶0044).

Regarding to claim 27, Aminighazvini modified by Auma and Cripps teaches the method of claim 26.  Aminighazvini modified by Auma and Cripps fails to teach the power storage element is a battery; and the power generation element comprises a turbine generator.
Cripps teaches
the power storage element is a battery; (¶0045 - storage system 102 can include one or more batteries, capacitors or other electrical energy storage devices that store electrical power produced by power generation system 100 during period of peak production, such as during peak waste water flow) and 
the power generation element comprises a turbine generator (¶0032-0033)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aminighazvini modified by Auma to include the teaching of Cripps.  One would be motivated to have an energy storage device that can store an excess power generated during times of peak production and supplement the electrical power for usage during low energy generating time.
Regarding to claim 30, Aminighazvini modified by Auma and Cripps teaches the method of claim 26.  Aminighazvini further teach wherein the water source is situated at a mountain and comprises at least one of a spring, a stream, an aquifer, and a horizontal well (Col.1 lines 34-44)

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminighazvini (US 5,277,585) modified by Auma (Electric Actuator) and Cripps (US 2009/0110485) as applied to claim 26 above and further in view of Satonaka (US 2002/0116122).
Regarding to claim 28, Aminighazvini modified by Auma and Cripps teaches the method of claim 26.  Aminighazvini modified by Auma and Cripps fails to teach wherein prior to delivering the controlled volume of water to the downstream endpoint apparatus, the method further comprises: reducing a temperature of the water.
Satonaka teaches
wherein prior to delivering the controlled volume of water to the downstream endpoint apparatus, the method further comprises: reducing a temperature of the water (¶0033 disclosed that the water is routed to a cooling plate to low temperature before leaving the snowmaking equipment i.e. the downstream endpoint apparatus).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aminighazvini modified by Auma and Cripps to include the teaching of Satonaka.  By providing a snowmaking equipment at the downstream endpoint, the water that flow through the hydroelectric generator can be used for other useful application instead of flowing back to a river
Regarding to claim 29, Aminighazvini modified by Auma and Cripps teaches the method of claim 28.  Aminighazvini modified by Auma and Cripps fails to teach wherein the downstream endpoint apparatus comprises a piece of snowmaking equipment.
Satonaka teaches
Fig.1 – location of snowmaking equipment, Fig.3 snowmaking equipment)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aminighazvini modified by Auma and Cripps to include the teaching of Satonaka.  By providing a snowmaking equipment at the downstream endpoint, the water that flow through the hydroelectric generator can be used for other useful application instead of flowing back to a river.
Allowable Subject Matter
Claims 11-15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 11, the prior arts of record in individually or in combination do not teach or suggest the claimed invention having “a third outlet pipe configured to be in flow communication with the second inlet pipe and the downstream endpoint apparatus; a fourth outlet pipe configured to be in flow communication with the second inlet pipe and either the first downstream discharge point or a second downstream discharge point; and a second diverter valve configured to direct the water between the third outlet pipe and the fourth outlet pipe”.
Regarding claims 12-15, the claims have been found allowable due to their dependencies to claim 11.
Regarding to claim 25, the prior arts of record in individually or in combination do not teach or suggest the claimed invention having “a second housing including at least one ventilation panel configured to be opened and closed to adjust a degree of cooling provided to the water within the water supply unit, wherein the second housing is configured to house: at least a portion of each of the inlet pipe, the first outlet pipe, and the second outlet pipe; the diverter valve; and the cooling element”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0048083 - a graywater separation valve assembly that includes a main body portion, valve means remotely operable by a user, a motor operatively connected to the valve means, a receiver in electrical communication with the motor, and a remote control that includes a transmitter in communication with the receiver and for operating the valve means.  Sato disclosed a diverter valve was used to direct water between a first water outlet and second water outlet (Fig. 3A and 3B).  The diverter valve is covered by insulated housing and remoted controlled by a portable device (Fig.4).  However, Sato failed to disclose a hydroelectric generator was in-line with the inlet water pipe or outlet water pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862